Of the numerous reasons of appeal stated, those chiefly relied upon relate to the conduct of the State's Attorney during the trial, first, in making improper statements in the hearing of the jury and in asking inadmissible questions for the purpose, as claimed, of creating in the minds of the jurors a belief that the accused was guilty of other offenses upon other boys similar to the one for which he was being prosecuted; second, in commenting upon these facts in his closing argument to the jury; and third, in making improper remarks to and about the defendant's attorney, and so characterizing him and his conduct as to *Page 150 
belittle him in the minds of the jurors, to the defendant's detriment.
The depositions which have been filed do not sustain the appellant's claim for change in the finding upon which he depends to sustain his second claim.
We think that the court erred in permitting the State's Attorney, in cross-examining the defendant, who had offered no evidence of his previous good character, to ask him, as bearing upon his veracity, whether he had not lied to the deacons of his church on a particular occasion and to other persons in specified instances. Probably the defendant would not have been harmed by the questions, as they were answered in the negative, had the State's Attorney kept within the ruling, but he took advantage of it to indicate by his questions that in the instances mentioned the accused was under charges of the same general character as the one for which he was on trial. This misuse of the opportunity afforded by a ruling, which was itself too favorable to the State, entitles the defendant to a new trial.
In the other respects mentioned, the attorney for the State was also guilty of gross impropriety. The record shows on his part, and on the part of the attorney opposed to him, a wilful disregard for the rulings and suggestions of the trial judge throughout the trial, and a similar disregard for the rules of court and the proprieties of the occasion. As soon as it appeared that this misconduct was wilful and not inadvertent, the trial judge should have admonished counsel that a repetition of it would be followed by their suspension or displacement as attorneys. If the admonition was unheeded, such displacement or suspension should have been ordered. Practice Book (1908) p. 206, § 9.
   There is error and a new trial is ordered.